Citation Nr: 0739874	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-28 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder effective January 12, 2002 and 50 
percent effective November 18, 2003.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1999 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for major depressive disorder 
assigning a 10 percent evaluation effective January 12, 2002, 
and denied service connection for sinusitis and migraine 
headaches.  In August 2003, the RO granted an increased 
rating of 30 percent for major depressive disorder effective 
January 12, 2002 and confirmed the denial of service 
connection for sinusitis and headaches.  The 30 percent 
rating for major depressive disorder was confirmed in August 
2006.  In September 2006, the RO assigned an increased rating 
of 50 percent for major depressive disorder effective 
November 18, 2003.  The veteran has not indicated that he is 
satisfied with the assigned ratings.  Thus, the increased 
rating claim for major depressive disorder is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in August 2007.  A transcript of the 
hearing is of record.

Service connection claims for gastroesophageal reflux disease 
and reactive airway disease and an increased rating claim for 
hemorrhoids also were appealed to the Board.  In August 2007, 
however, the veteran submitted a written statement that he 
wished to withdraw his appeal with respect to those issues.  
Thus, the issues for Board review are those as listed on the 
title page of this decision.  38 U.S.C.A. 
§ 7105 (West Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).



Additional relevant evidence was submitted that has not been 
considered by the RO.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the veteran waived RO 
consideration of the new evidence.

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current sinusitis disability or any relationship between the 
veteran's current complaints of congestion and discharge and 
the in-service treatment for sinusitis.

2.  Effective January 12, 2002, the symptoms associated with 
the veteran's major depressive disorder include anxiety and 
depression, panic attacks one to two times a week, racing 
thoughts, anger and feeling like a failure over early 
discharge from service, poor concentration, vocational 
problems, low energy and motivation, irritability, insomnia, 
anhedonia, loss of appetite losing 20 to 25 pounds in one 
month, affect with not much emotion and minimal variation, 
and a Global Assessment of Functioning (GAF) score range of 
53 to 60.

3.  Effective November 18, 2003, the symptoms associated with 
the veteran's major depressive disorder include depression 
affecting his ability to function independently and 
effectively, suicidal ideation, some findings of panic 
attacks, affect that was dysphoric with crying and 
irritability, poor insight, judgment "ok," thought-process 
somewhat tangential, slightly hyper-talkative without 
pressure,  somatic complaints, including heart racing, skin 
crawling, chest tightness (transient), insomnia, and nerves, 
brief impulsive thoughts, feeling paranoid, problems with 
wife ending in divorce, frequent anger and irritability, lack 
of energy, impaired concentration, no motivation, mood 
swings, impaired memory, such as forgetting names, 
directions, and recent events, inability to enjoy daily 
activities, difficulty establishing and maintaining effective 
work and social relationships, and a GAF score range of 35 to 
65.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  From January 12, 2002, the criteria for an initial 
evaluation of 50 percent, but no higher, for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2007).

3.  From November 18, 2003, the criteria for an initial 
evaluation of 70 percent, but no higher, for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2004, 
November 2005, and June 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
testified that he wants another examination for his major 
depressive disorder because his last examination was so old.  
However, the last examination was in January 2006, which is 
relatively contemporaneous to this decision.  Additionally, 
the examination findings are adequate to rate the veteran's 
mental disability.  The Board does not find that another 
examination is warranted.  VAOPGCPREC 11-95 (April 7, 1995) 
(The duty to assist does not require that a claim be remanded 
solely because of the passage of time since otherwise 
adequate VA examinations were conducted). All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for sinusitis.  He 
testified that he had about four to seven sinus infections a 
year.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show treatment for acute 
sinusitis in September 2000 and December 2001.  Current VA 
medical records note multiple visits for sinus congestion in 
May 2004.  An August 2004 VA medical record notes findings of 
sinus pain with purulent discharge and fever.  The impression 
was sinusitis.  VA medical records dated from October 2004 to 
May 2006 show continued complaints of mucopurulent drainage 
on nasal mucosa and sinus congestion.  A May 2006 VA medical 
record shows an impression of sinusitis.

While the service medical records show treatment for 
sinusitis and current medical records show findings of 
sinusitis and complaints of purulent discharge and 
congestion, current x-ray studies do not support a diagnosis 
of sinusitis.  An April 2006 sinus x-ray examination report 
shows that the films were negative and that there were no 
obvious infiltrates.  A November 2006 VA examination report 
notes that the veteran was treated in service for sinusitis 
and had been treated for sinusitis on several occasions since 
discharge.  On physical examination of the ears, the external 
canals and tympanic membranes were normal bilaterally.  
Examination of the pharynx also was normal.  Examination of 
the nasal turbinates showed that they were slightly edematous 
but open and had a slight clear discharge.  On examination of 
the pharynx, there was no postnasal drip noted.  The examiner 
noted that the veteran had sinus x-rays in April 2006 that 
were not consistent with chronic sinusitis.  Specifically, 
the impression of the radiologist was no evidence of air 
fluid level or mucosal thickening.  Bony structures were 
intact and he had hypoplastic frontal sinuses.  The November 
2006 assessment was allergic rhinitis, relieved with over-
the-counter antihistamines.  The examiner noted that there 
was no substantial subjective or objective information to 
suggest the diagnosis of chronic sinusitis.  It was noted 
that the veteran was treated for acute sinusitis in November 
2002 and in May 2006, for sinus congestion with antibiotics 
and that there was no indication that there was any chronic 
situation.  The examiner found that apparently, the sinus 
infection, the acute sinusitis he may have had, had resolved 
and this was a diagnosis that was made empirically.  The 
examiner noted that the veteran was seen at the VA emergency 
room in April 2006 complaining of congestion and coughing and 
that x-rays of the chest and sinuses were not consistent with 
acute sinusitis or chronic sinusitis.  The examiner thus 
found that it was not at least as likely that the veteran's 
current allergy problems were associated with the acute 
sinusitis that the veteran was treated for while on active 
duty.

While the record shows evidence of in-service treatment for 
sinusitis, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The Court has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current complaints 
of congestion and nasal drainage are related to his treatment 
of sinusitis in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation between the veteran's current complaints and his 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The preponderance of the evidence is against the service 
connection claim for sinusitis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

The RO granted service connection for major depressive 
disorder in May 2002 assigning a 10 percent rating effective 
January 12, 2002.  In August 2003, the RO assigned an 
increased rating of 30 percent effective January 12, 2002, 
and confirmed this rating in August 2006.  In September 2006, 
the RO granted an increased rating of 50 percent for major 
depressive order effective November 18, 2003.  The veteran 
has indicated that he still is not satisfied with these 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's depressive disorder is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 
30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Effective January 12, 2002

The veteran's depressive disorder is rated as 30 percent 
disabling from January 12, 2002 to November 18, 2003.

In service, an August 2001 Physical Evaluation Board found 
that the veteran had major depressive disorder with definite 
social and industrial adaptability impairment.  He later was 
discharged by reason of disability.

A May 2002 VA examination report shows that the veteran 
displayed no vegetative or manic symptoms and denied hearing 
voices or experiencing any psychotic symptoms.  He described 
symptoms of anxiety and depression in service but denied 
being impulsive or explosive.  He also denied currently 
feeling suicidal or contemplating suicide or feeling 
homicidal to anyone.  He indicated that sometimes he 
experienced racing thoughts noting that this was still not 
what it was in service.  The examiner found this suggested 
that the veteran was still quite on guard and had a good deal 
of anger about being discharged early from service.  He 
complained during the evaluation about having difficulty 
adjusting to civilian life and noted that he continued to be 
"very aware of what is going on around him."  He mentioned 
that this was something he needed to maintain while he was 
working as a security guard in an office building.  More than 
anything, he seemed to feel like a failure because he had 
been discharged prematurely from the service and was angry 
about it, and was having some difficulty getting his life 
going in a positive direction.  On mental status examination, 
he presented himself to the interview as moderately well-
dressed.  He was cooperative and candid during the interview 
but the examiner noted there was some confusion over why the 
veteran filed a claim for disability when he was no longer 
depressed.  The veteran replied that he was instructed to 
file the claim when he left the military but the examiner 
believed that the veteran was not clear on where he wanted to 
go in his life and felt like a failure in the military 
service.  The examiner noted that while he denied being 
depressed he would be susceptible to future periods of 
depression.  His speech was fluid and his mood appeared to be 
appropriate during the interview.  His range of affect was 
normal and appropriate and his mobility of affect appeared to 
be stable.  His thought processes were goal-directed and he 
had no obsessions, delusions, hallucinations, ideas of 
reference, or suicidal or homicidal plans or ideation.  He 
was oriented to person, place, and time.  He had some 
difficult subtracting serial 7's suggesting that he still had 
problems with concentration.  He could recall three objects 
in five minutes and knew the current and last three 
presidents.  His insight and judgment were fair but the 
examiner noted that at his Medical Evaluation Board at 
discharge from service, his insight and judgment were poor.  
The Axis I diagnosis was major depressive disorder, severe, 
single episode, in remission.  He also was noted to have 
vocational problems in that he was underemployed.  His GAF 
score was 53.

VA medical records dated from August 2002 to July 2003 show 
continued findings of depression.  A June 2003 VA triage note 
shows the veteran related low energy and motivation, poor 
concentration, irritability, insomnia, anhedonia, and feeling 
uptight and on edge.  He averaged two to three hours of sleep 
per night.  He owned his own business but reportedly lost all 
but one contract after he had surgery for an unrelated 
disability.  He and his wife would get into arguments and 
often he would just leave for about thirty minutes to calm 
down.  He had nervous, racing thoughts worrying about bills 
and work.  He worried if someone was in the house and 
startled easily when someone walked up on him.  He denied 
hallucinations, delusions, or homicidal/suicidal ideations.  
His GAF score was 55.  

In July 2003, the veteran complained that his symptoms of 
depression had continued to worsen.  He reportedly lost his 
last contract and started working for a batting cage.  He had 
missed work for the past week because he could not get 
himself out of bed.  His boss recently told him not to come 
back until he was better.  He reported anhedonia, loss of 
energy, fatigue, sleep disturbances, loss of appetite, loss 
of 20 to 25 pounds in the past month, and loss of 
concentration.  He denied suicidal ideation or homicidal 
ideation.  He reported occasional panic attacks one to two 
times a week when he started feeling extremely anxious and 
like the room was closing in on him with his heart racing.  
These episodes usually lasted about 20 minutes.  On mental 
status examination, he was casually dressed and kempt.  He 
had no psychomotor agitation/retardation and appropriate eye 
contact.  His speech was normal and attitude was pleasant and 
cooperative.  His mood was depressed.  Regarding his affect, 
he did not express much emotion and had minimal variation.  
His thought-processes were logical and goal-directed.  His 
thought content had no delusions.  He denied suicidal 
ideation and homicidal ideation, and he had no 
hallucinations.  He was alert and oriented; and his insight 
and judgment were fair.  The GAF score was 55.

An October 2003 mental health triage note shows the veteran 
complained of feeling depressed.  He stated that he would go 
from feeling extremely happy to sad.  On objective 
evaluation, the veteran was casually groomed.  He appeared 
frustrated and tearful during the interview.  His mood and 
affect were sad; his thought processes were logical, 
sensorium clear, and insight and judgment intact.  He stated 
that he had occasionally seen "inanimate objects" and asked 
if these were hallucinations.  His GAF score was 60.

Prior to November 18, 2003, the symptoms associated with the 
veteran's depression include anxiety and depression, panic 
attacks one to two times a week, racing thoughts, feel like a 
failure because he had been discharged prematurely from the 
service and anger about it, poor concentration, vocational 
problems, low energy and motivation, irritability, insomnia, 
anhedonia, loss of appetite losing 20 to 25 pounds in one 
month, and affect with not much emotion and minimal 
variation.  These findings meet a number of the criteria for 
the next higher 50 percent rating under Diagnostic Code 9434, 
including occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  While not all of the criteria for a 50 
percent evaluation are met, it is important to point out that 
the symptoms recited in the criteria in the rating schedule 
are "not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In this case, the evidence more closely approximates 
the criteria for a 50 percent evaluation under the 
regulations for major depressive disorder.  See 38 C.F.R. 
§ 4.7.
                                                                           
A 70 percent evaluation is not appropriate, as the only 
criteria the veteran meets is difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  Although the veteran suggested that he might be 
seeing hallucinations in October 2003, this was not supported 
by any objective findings.  Also, his concern was not clear 
in that he was questioning whether his seeing inanimate 
objects were hallucinations.  This is not enough to be 
considered for an evaluation higher than 50 percent for major 
depressive disorder.
The veteran's GAF score range from 53-60 for the most part 
also supports the criteria for a 50 percent evaluation for 
major depressive disorder.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  The GAF score 
range also reflects a degree from 30 percent to 50 percent.  
As discussed above, the entire disability picture can now 
justify a 50 percent rating.   38 C.F.R. § 3.102.

The evidence in this case is in favor or at least is equally-
balanced with respect to whether the criteria for the next 
higher 50 percent evaluation are warranted.  In this respect, 
all doubt is resolved in the veteran's favor and entitlement 
to a 50 percent evaluation is established.  38 C.F.R. 
§ 3.102.

Effective November 18, 2003

On November 18, 2003, the veteran reported to the emergency 
room having suicidal thoughts in recent weeks though he 
denied any thoughts or plans.  He stated that he would not 
attempt suicide because he loved his family too much.  He 
reported that he changed anti-depressant medications because 
the previous medication made him feel like he was "coming 
out of his skin."  He also indicated that he lost his last 
job one month prior because of his panic attacks.  On mental 
status examination, he was fairly cooperative during the 
interview though he rolled his eyes at the interviewer a few 
times.  His mood was depressed and his affect was dysphoric, 
crying, and irritable.  He was slightly agitated and his 
insight was poor.  His judgment was "ok."  His thought-
process was somewhat tangential at times and he raised voice 
at times and was slightly hyper-talkative without pressure.  
At discharge the next day, he indicated that he was upset 
about the admission stating that he really just wanted his 
medicines worked on because he was having difficulty getting 
into the system.  He denied suicidal or homicidal ideations 
and asserted that he was no longer having suicidal thoughts 
and had no plan or intent to hurt himself.  He stated that he 
knew there was a light at the end of the tunnel because his 
depression had been in remission before.  He was not found to 
be psychotic and did not meet the criteria to be held.  His 
GAF score at entry and was 35-45.

A December 2003 VA follow-up report shows the veteran had 
many somatic complaints, including "heart racing, skin 
crawling, chest tightness (transient), insomnia, and 
nerves."  On mental status examination, his speech was clear 
and coherent; his mood was calm and he had a friendly 
demeanor.  He stated that he had suicidal thoughts quite 
frequently but was quick to clarify that he did not have any 
intent.  Cognitively he was intact and competent to manage 
his own funds.  On January 2004 and August 2004 psychosocial 
screens, he reported that he had been feeling down, 
depressed, or hopeless during the past month.  

In July 2004, it was reported that the veteran's anxiety was 
uncontrolled.  On mental status examination, he was alert and 
oriented to person, place, and time.  He was dressed in a 
clean uniform and reported no suicidal ideation or homicidal 
ideation but admitted to brief impulsive thoughts.  He had no 
overt signs of psychosis but reported feeling paranoid that 
others were talking about him, listening to him or watching, 
and he was constantly suspicious.  The GAF score was 65.  

An August 2004 VA medical record notes severe anxiety and 
depression.  An October 2004 VA medical record shows that the 
veteran reported his paranoia had somewhat improved.  His GAF 
score was 65.  A separate October 2004 report notes that the 
veteran had lost his temper three to four times the previous 
month, throwing a kitchen trash can and punching a wall.  He 
noted that he was pursuing marital counseling.  

In November 2004, a VA medical record shows the veteran came 
because he was having domestic problems with his wife and was 
in the process of filing for a divorce.  He stated that he 
had been up all night verbally fighting with her.

A January 2006 VA examination report shows the veteran 
indicated that he often had suicidal thoughts and had been 
irritable and often very angry.  He was having problems 
sleeping, sleeping one to two hours per night and most days 
fell asleep at his job feeling terrible.  He had little 
appetite and had lost 60 pounds since last year.  He did not 
have any energy and was always tired.  He always felt 
fatigued and found it very hard to do anything.  He also 
lacked concentration and was anxious and stressed out with no 
motivation or interest at all.  He admitted feeling helpless, 
worthless, and useless and had constant suicidal thoughts but 
stated that he did not think he would do anything.  He worked 
off and on depending on how he felt and whether he disliked 
his job.  He seemed very frustrated, nervous, and depressed.  
His current symptoms were sleepiness, lack of concentration, 
and mood swings, which occurred constantly.  As far as the 
ability to perform daily functions during remission or 
partial remission, the veteran indicated that it was hard to 
stay on task and remember things he needed to do.  He stated 
that he fought fatigue most of the time and that his symptoms 
had caused problems with his relationships and even ended his 
marriage.  He indicated that he was unable to enjoy daily 
activities any more and did not like to go out with other 
people and avoided large crowds.  On mental status 
examination, his orientation was within normal limits.  His 
hygiene, appearance, and behavior were appropriate.  His 
affect and mood were abnormal with depression, which affected 
his ability to function independently and effectively.  His 
communication and speech were within normal limits.  Panic 
attacks were absent; there was no hallucination history 
present; and at the time of the examination, no 
hallucinations were observed.  Obsessional rituals also were 
absent.  His thought processes were appropriate.  His 
judgment was not impaired; and abstract thinking was normal.  
His memory was impaired and the degree was mild, such as 
forgetting names, directions, and recent events.  Suicidal 
ideation was present including wishing he could go to sleep 
and not wake up.  Homicidal ideation was absent.  The GAF 
score was 45.  The examiner commented that the veteran was 
mentally capable of managing benefit payments in his own 
interest and did not have difficulty performing activities of 
daily living.  He had difficulty establishing and maintaining 
effective work and social relationships because of his major 
depressive disorder, which made working difficult for him.  
He had no problems understanding commands and appeared to 
pose no threat of persistent danger or injury to self or 
others.

An August 2007 VA new patient note shows that the veteran's 
depression had no symptoms and that he was off his 
medications.  

Effective November 18, 2003, the symptoms associated with the 
veteran's major depressive disorder include depression 
affecting his ability to function independently and 
effectively, suicidal ideation, some findings of panic 
attacks, affect that was dysphoric with crying and 
irritability, poor insight, judgment "ok," thought-process 
somewhat tangential, slightly hyper-talkative without 
pressure,  somatic complaints, including heart racing, skin 
crawling, chest tightness (transient), insomnia, and nerves, 
brief impulsive thoughts, feeling paranoid, problems with 
wife ending in divorce, frequent anger and irritability, lack 
of energy, impaired concentration, no motivation, mood 
swings, impaired memory, such as forgetting names, 
directions, and recent events, inability to enjoy daily 
activities, and difficulty establishing and maintaining 
effective work and social relationships.

Notwithstanding the isolated finding in August 2007, the 
veteran's symptoms meet a significant amount of the criteria 
for a 70 percent evaluation for major depressive disorder.  
The veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
In this regard, the assignment of the next higher 70 percent 
rating is warranted.  See 38 C.F.R. § 4.7.

A 100 percent evaluation is not warranted, as none of the 
criteria for this rating apply.  

The veteran's GAF range of 35-60 is a wide range but does not 
support a rating higher than 70 percent.  A GAF score of 31-
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school.)  A GAF score 
of 41-50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  The 
GAF score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM IV, American Psychiatric Association 
(1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  The GAF 
score range mostly is consistent with the manifestations 
noted in the examination reports, although the 51-60 range 
reflects more moderate symptoms.  As discussed above, 
however, the entire disability picture can now justify a 70 
percent rating.   38 C.F.R. § 3.102.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings of 50 percent from January 12, 2002, 
and 70 percent from November 18, 2003 have been applied.  
There are no other identifiable periods of time since the 
effective date of service connection during which the 
veteran's major depressive disorder warranted higher ratings.  
To the extent that the veteran's major depressive disorder 
ever warranted a lower rating, all doubt has been resolved in 
his favor and he has been assigned the higher rating.  

The evidence effective January 12, 2002 to November 18, 2003 
more closely approximates the criteria for a 50 percent 
rating for major depressive disorder; and the evidence 
effective November 18, 2003 more closely approximates the 
criteria for a 70 percent rating.  To the extent that any 
further increase is denied, the preponderance of the evidence 
is against a higher initial evaluation; and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for major 
depressive disorder in an August 2003 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  While the 
veteran's major depressive disorder has a significant effect 
on his ability to obtain employment, the evidence does not 
rise to the level of marked interference with employment due 
to major depressive disorder that is not otherwise 
contemplated in the Rating Schedule.  38 U.S.C.A. § 1155.  
The evidence also does not show frequent periods of 
hospitalization for major depressive disorder, other than the 
two days in November 2003.  Generally, the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined the average earning capacity 
resulting from disability. 38 C.F.R. § 3.321(a).

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an evaluation of 50 percent for major 
depressive disorder, but no higher, is granted effective 
January 12, 2002 subject to the rules and payments of 
monetary benefits.

Entitlement to an evaluation of 70 percent for major 
depressive disorder, but no higher, is granted effective 
November 18, 2003 subject to the rules and payments of 
monetary benefits. 

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran seeks service connection for migraine headaches.  
Additional development is necessary to resolve this claim.

Evidence of record shows the veteran had migraine headaches 
prior to entry into service.  The service entrance 
examination report is negative; however, a January 2001 
emergency care worksheet notes that the veteran had a history 
of migraine headaches since age 13.  It was noted that he had 
suffered from about three to four episodes, but at the 
present time had about three to four migraine headaches per 
week.  Military emergency department treatment records show 
treatment for migraine headaches from December 2000 to 
February 2001.  He mentioned on a December 2000 medical 
record that his headaches were much worse.  In August 2007, 
he testified that he told the military on entry into service 
that he was having about two to three headaches a year and 
that his headaches became worse in service associated with 
his complaints of depression.  

Current VA medical records continue to note the veteran's 
history of migraine headaches.  A May 2002 VA examination 
report shows complaints of headaches.  A July 2003 VA medical 
record shows the veteran had a past medical history of 
migraine headaches.  A January 2005 VA medical record shows 
complaints of "wrap around" headache.  The veteran also 
testified that he continues to suffer from migraine 
headaches.

As the record shows evidence of pre-existing migraine 
headaches and in-service treatment, it is possible that this 
disorder was aggravated by the veteran's service.  A medical 
opinion is necessary to make this determination, however.  
The veteran has not been provided with a VA examination 
report to determine whether his migraine headaches are 
related to service; therefore, one should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
the current headaches.  The examiner 
should answer the following:

    i)  Did the veteran's pre-existing 
migraine headaches increase in severity 
during service, and, if so, was the 
increase in severity a 
temporary/intermittent flare-up of the 
pre-service condition, or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progression of the disorder. 
    
    ii)  If the examiner finds that a 
headache disorder is not related to 
service in some way, the examiner is asked 
to provide an opinion as to whether the 
veteran's headache disorder has been 
aggravated by his service-connected 
psychiatric disorder -- that is, whether 
his psychiatric disorder causes a 
permanent and greater degree of impairment 
(aggravation) of a headache disorder.  If 
the examiner finds that a psychiatric 
disorder has aggravated a headache 
disorder, the examiner must address the 
following medical issues:

(a)  The baseline manifestations which 
are due to the veteran's headache 
disorder; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's 
psychiatric disorder based on medical 
considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of a headache disorder 
are proximately due to the veteran's 
psychiatric disorder.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


